WOLF, J.
We find that the trial court erred in adjudicating appellant guilty of attempted aggravated assault on a law enforcement officer. In Fredericks v. State, 675 So.2d 989 (Fla. 1st DCA 1996), we held that section 784.07(2), Florida Statutes, which enhances the penalty for aggravated assault when it is inflicted on a law enforcement officer, does not apply to attempted aggravated assault on a law enforcement officer. See also Merritt v. State, 712 So.2d 384 (Fla.1998). We, therefore, vacate the sentence as to the attempted aggravated assault charge and direct that as to this count, the defendant be resentenced without the penalty enhancement contained in section 784.07(2), Florida Statutes (1995). In all other respects, the convictions and sentences are affirmed.
JOANOS and BENTON, JJ., concur.